 

Exhibit 10.1

 

FOURTH AMENDMENT

TO

LOAN AND SECURITY AGREEMENT

 

This Fourth Amendment to Loan and Security Agreement (this “Amendment”) is
entered into this 22nd day of August, 2014, by and between Silicon Valley Bank
(“Bank”) and Aehr Test Systems, a California corporation (“Borrower”) whose
address is 400 Kato Terrace, Fremont, CA 94539.

 

Recitals

 

A.            Bank and Borrower have entered into that certain Loan and Security
Agreement dated as of August 25, 2011 (as the same has been and may from time to
time be further amended, modified, supplemented or restated, the “Loan
Agreement”).

 

B.            Bank has extended credit to Borrower for the purposes permitted in
the Loan Agreement.

 

C.            Borrower has requested that Bank amend the Loan Agreement to
extend the maturity date as more fully set forth herein.

 

D.            Bank has agreed to so amend certain provisions of the Loan
Agreement, but only to the extent, in accordance with the terms, subject to the
conditions and in reliance upon the representations and warranties set forth
below.

 

Agreement

 

Now, Therefore, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

 

1.             Definitions. Capitalized terms used but not defined in this
Amendment shall have the meanings given to them in the Loan Agreement.

 

2.             Amendment to Loan Agreement.

 

2.1     Section 13 (Definitions). The following term and its definition set
forth in Section 13.1 are amended in their entirety and replaced with the
following:

 

“Maturity Date” is August 21, 2015.

 

3.             Limitation of Amendment.

 

3.1     The amendment set forth in Section 2, above, is effective for the
purposes set forth herein and shall be limited precisely as written and shall
not be deemed to (a) be a consent to any amendment, waiver or modification of
any other term or condition of any Loan Document, or (b) otherwise prejudice any
right or remedy which Bank may now have or may have in the future under or in
connection with any Loan Document.

 

 
1 

--------------------------------------------------------------------------------

 

 

3.2     This Amendment shall be construed in connection with and as part of the
Loan Documents and all terms, conditions, representations, warranties, covenants
and agreements set forth in the Loan Documents, except as herein amended, are
hereby ratified and confirmed and shall remain in full force and effect.

 

4.             Representations and Warranties. To induce Bank to enter into this
Amendment, Borrower hereby represents and warrants to Bank as follows:

 

4.1     Immediately after giving effect to this Amendment (a) the
representations and warranties contained in the Loan Documents are true,
accurate and complete in all material respects as of the date hereof (except to
the extent such representations and warranties relate to an earlier date, in
which case they are true and correct as of such date), and (b) no Event of
Default has occurred and is continuing;

 

4.2     Borrower has the power and authority to execute and deliver this
Amendment and to perform its obligations under the Loan Agreement, as amended by
this Amendment;

 

4.3     The organizational documents of Borrower most recently delivered to Bank
remain true, accurate and complete and have not been amended, supplemented or
restated and are and continue to be in full force and effect;

 

4.4     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, have been duly authorized;

 

4.5     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not and will not contravene (a) any law or regulation
binding on or affecting Borrower, (b) any contractual restriction with a Person
binding on Borrower, (c) any order, judgment or decree of any court or other
governmental or public body or authority, or subdivision thereof, binding on
Borrower, or (d) the organizational documents of Borrower;

 

4.6     The execution and delivery by Borrower of this Amendment and the
performance by Borrower of its obligations under the Loan Agreement, as amended
by this Amendment, do not require any order, consent, approval, license,
authorization or validation of, or filing, recording or registration with, or
exemption by any governmental or public body or authority, or subdivision
thereof, binding on Borrower, except as already has been obtained or made; and

 

4.7     This Amendment has been duly executed and delivered by Borrower and is
the binding obligation of Borrower, enforceable against Borrower in accordance
with its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

 

5.            Integration. This Amendment and the Loan Documents represent the
entire agreement about this subject matter and supersede prior negotiations or
agreements. All prior

 

 
2 

--------------------------------------------------------------------------------

 

 

agreements, understandings, representations, warranties, and negotiations
between the parties about the subject matter of this Amendment and the Loan
Documents merge into this Amendment and the Loan Documents.

 

6.            Counterparts. This Amendment may be executed in any number of
counterparts and all of such counterparts taken together shall be deemed to
constitute one and the same instrument.

 

7.             Effectiveness. This Amendment shall be deemed effective upon (a)
the due execution and delivery to Bank of this Amendment by each party hereto,
(b) Borrower’s payment of an amendment fee in an amount equal to Sixteen
Thousand Three Hundred Fifty Dollars ($16,350) (which fee covers both this
Amendment and the Fourth Amendment to Export-Import Bank Loan and Security
Agreement between Borrower and Bank executed as of the date hereof), (c)
Borrower’s execution and delivery to Bank of a Fourth Amendment to Export-Import
Bank Loan and Security Agreement, Joint Application for Export Working Capital
Guarantee, Borrower Agreement and Economic Impact Certificate, each in the form
presented to Borrower by Bank, and (d) payment of Bank’s legal fees and expenses
in connection with the negotiation and preparation of this Amendment.

 

[Signature page follows.]

 

 
3 

--------------------------------------------------------------------------------

 

 

In Witness Whereof, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

 

BANK

BORROWER

 

 

 

 

 

 

Silicon Valley Bank

Aehr Test Systems

                                    By: /s/ Mei Chui   By: /s/ Gary L. Larson  
Name: Mei Chui   Name: Gary L. Larson   Title: Vice President   Title: VP,CFO  

 

 

 

 

[signature page of Fourth Amendment to Loan and Security Agreement]